Title: From James Madison to Alexander J. Dallas, 19 April 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 19. 1815
                    
                    I have at length run thro’ the trial of Gen: Wilkinson, and send it to you, with an approbation of the sentence of the Court. I send also the trial of Capt: Hanson with a decision conformable to the sentence & recommendation of the Court in his case. Affe. respects
                    
                        
                            James Madison
                        
                    
                